UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4900



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL STACEY, a/k/a Sadat,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-cr-00134-MU)


Submitted:     May 30, 2007                   Decided:   July 9, 2007


Before WILLIAMS, Chief Judge, and NIEMEYER and MOTZ, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


John H. Culver, III, KENNEDY COVINGTON LOBDELL & HICKMAN, LLP,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Karen S. Marston, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Stacey appeals his conviction and sentence to 262

months   in    prison     and   five   years     of    supervised   release   after

pleading guilty to conspiracy to possess with intent to distribute

more than five hundred grams of cocaine and more than fifty grams

of cocaine base in violation of 21 U.S.C. §§ 841, 846 (2000).

Stacey’s      attorney    has    filed    a    brief    pursuant    to   Anders   v.

California, 386 U.S. 738 (1967), asserting, in his opinion, there

are no meritorious grounds for appeal but raising the issues of

whether Stacey voluntarily and knowingly waived his right to appeal

his conviction and sentence and whether the issues he wishes to

raise are within the scope of his appellate waiver. The Government

has not filed an answering brief or otherwise sought to enforce the

appellate waiver.         Stacey has filed a pro se supplemental brief

raising the issues of whether his appellate waiver precludes his

appeal and whether his sentence as a career offender violates the

Sixth Amendment.         Finding no reversible error, we affirm.

              When the Government seeks to enforce an appellate waiver,

and there is no claim that the Government breached its obligations

under the plea agreement, we will enforce the waiver if the record

establishes the defendant knowingly and intelligently agreed to

waive the right to appeal and the issue being appealed is within

the scope of the waiver.           United States v. Blick, 408 F.3d 162,

168-69 (4th Cir. 2005).          Because the Government has not sought to


                                         - 2 -
enforce Stacey’s appellate waiver, we decline to consider whether

the waiver is dispositive of this appeal.

           Stacey    was   sentenced     prior   to   the   Supreme   Court’s

decision in United States v. Booker, 543 U.S. 220 (2005), based on

a mandatory application of the sentencing guidelines.            He contends

that the district court committed error under the Sixth Amendment

by sentencing him as a career offender under U.S. Sentencing

Guidelines Manual (“USSG”) § 4B1.1 (2003) without a jury finding

that his two prior convictions for the sale and delivery of cocaine

and for possession with intent to sell or deliver cocaine were

qualifying convictions.      He further contends that if he had been

sentenced after Booker, he possibly would have received a lesser

sentence. Because Stacey raised no objections at his sentencing in

district court, we review his sentence for plain error.                United

States v. Hughes, 401 F.3d 540, 540 (4th Cir. 2005).

           In the plea agreement, Stacey stipulated he was a career

offender under USSG § 4B1.1 and that he was responsible for at

least 500 grams but less than 1.5 kilograms of cocaine base.               The

probation officer determined Stacey was a career offender within

the meaning of USSG § 4B1.1 because (1) the instant offense was a

felony controlled substance offense; (2) Stacey was at least

eighteen years old when he committed the offense; and (3) his two

prior felony convictions for the sale or delivery of cocaine and

for   possession    with   intent   to   sell    or   deliver   cocaine   were


                                    - 3 -
controlled substance offenses.    The probation officer determined

Stacey’s offense level was thirty-seven and his criminal history

category was VI pursuant to USSG § 4B1.1(b). The probation officer

applied a three-level reduction for acceptance of responsibility.

With a total offense level of thirty-four, Stacey’s sentencing

guideline range was 262 to 327 months in prison.

          Neither party objected to the presentence report.     At

sentencing, Stacey affirmed he had reviewed the report and his

counsel reaffirmed that he was a career offender.   The Government

recommended a sentence at the low end of the guideline range, and

Stacey agreed to the recommendation.    The district court adopted

the guideline calculations in the presentence report and sentenced

Stacey to the low end of his guideline range.

          On appeal, Stacey contends his sentence violates the

Sixth Amendment because there was no jury finding that his prior

convictions were qualifying offenses. However, his stipulation was

an admission under Booker, and there was no Sixth Amendment error.

See United States v. Revels, 455 F.3d 448, 450 (4th Cir.), cert.

denied, 127 S. Ct. 299 (2006).    Moreover, the facts necessary to

support the enhancement were inherent in Stacey’s prior convictions

and were not required to be found by the jury.   See United States

v. Thompson, 421 F.3d 278, 286 (4th Cir. 2005), cert. denied, 126

S. Ct. 1463 (2006).   Finally, Stacey’s claim for the first time on

appeal that his prior convictions were not felonies because they


                               - 4 -
involved less than one gram of cocaine is without merit.             See State

v. Hyatt, 390 S.E.2d 355 (N.C. 1990).         Although the district court

plainly   erred   by   imposing     a   sentence     under     the   mandatory

guidelines, there is no nonspeculative basis in the record for

concluding Stacey was prejudiced by the error.            See United States

v. White, 405 F.3d 208 (4th Cir.), cert. denied, 126 S. Ct. 668

(2005).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.              This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 5 -